 In the Matter of AMERICAN SHEET METAL WoRKsandUNITED STEEL-WORKERS OFAMERICA, C. I. O.Case No. 15-R-1635.-Decided July 13, 1946Mr. Samuel Lang,of New Orleans, La., for the Company.Mr. Michael J. Neary,of New Orleans, La., for the Union.Mr. Lewis H. Ulraan,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmerican Sheet Metal Works, New Orleans, Louisiana, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before C. Paul Barker, TrialExaminer.The hearing was held at New Orleans, Louisiana, on May8, 1946.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case,1 the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Sheet Metal Works is a corporation having its office andplant in New Orleans, Louisiana. It is engaged in the fabrication,sale, and distribution of sheet metal products.The principal rawmaterials used in connection with the operations of the Company are1A portion of the testimony at the hearing was inadvertently lost when the reporterran out of tape.The Company has submitted a stipulation covering this testimony,signedby all of the parties,which is hereby accepted;the record is corrected accordingly.69 N. L.R. B., No. 56.467 468DECISIONS OF NATIONALLABOR RELATIONS BOARDsteel, copper, aluminum, lumber, paint, and hardware.Annually, theCompany uses raw materials valued in excess of $100,000, 60 percentof which is purchased outside of the State of Louisiana.Annually,itmanufactures finished products valued in excess of $200,000, approx-imately 60 percent of which is shipped and sold outside the State ofLouisiana.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, and upon the entirerecord, we find that all production and maintenance employees of theCompany, excluding clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend`such action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe are of the opinion that the question concerning representationwhich has arisen can best be resolved by an election by secret ballot.The C. I. O. requested at the hearing that the pay roll used to de-termine eligibility to vote in the election be one between the datesMarch 21, 1946, and April 13, 1946.This request is based upon testi-mony in the record that from the day the petition herein was filed,2 The unit herein is substantially the same as the unit found appropriate in two previous,cases involving the Company(Matter ofAmericanSheet Metal Works,33 N. L. R. B. 750,and ibid, 41 N. L. R. B. 1383). In these cases a journeyman and an apprentice wereexcluded from the unit.The journeyman is no longer employed and the apprentice isnow employed as a mechanic within the unit agreed upon by the parties. AMERICAN SHEET -METAL WORKS469March 21, 1946, to the day of the hearing, May 8, 1946, 35 of the em-ployees within the unit petitioned for had been separated from employ-ment and that more severances were contemplated at the time of thehearing as a result of a shortage of raw materials occasioned by astrike in the steel industry.The record discloses that when the hearing was held the Companywas operating on odds and ends of steel that it had on hand and that ithad no expectation of receiving new shipments for a considerableperiod of time.Moreover, the Company has no policy concerning thereemployment of persons separated from its employ.Accordingly,and based upon all the peculiar facts presented in this case, we findthat the employees who were laid off up to the time of hearing werenot temporarily laid off, within our usual meaning of that term."The Union's request for an eligibility date prior to the separations isdenied.The Company opposes an election at this time as itsofficers arecontemplating possible changes in the nature of the Company's busi-ness which, if placed in effect, would require a smaller working forcecomposed chiefly of skilled workers. It urges that if these plansmaterialize and an early determination of representatives is made theworkers retained might be represented by a bargaining agent thatthey did not choose.Finally, the Company urges that if it shouldreturn to its former operations and enlarge its working force, its em-ployees at that time might also be represented by a bargaining agentthat they did not choose.The Company's contentions are not noveland we find no meritin them.We perceive no reason to delay an immediate determination of rep-resentativesbecause of these speculative considerations.Should eitherof these hypothesesmaterialize,however, and other requisite facts beproved, we shall at an appropriatefuture timeentertain a new petitionwithinlessthan 1 year from the date of any certification we may issuein thepresentproceeding.'Those eligible to vote in the election hereinafter directed shall beemployees in the appropriate unit who were employed during the pay-roll periodimmediatelypreceding the date of the Directionof Electionherein,subjectto thelimitations and additionsset forth in the Direc-tion.3In his testimony the Company's president stated at one point that he considered thesevered employees to be temporarily laid off.But a reading of his entire testimony per-suades us that, for all practical purposes, these eiuployees have been definitively separatedfrom the Company's employ, although there is some likelihood that they may be rehired ifand when full operations are resumed.4SeeMatter of M. P. Molder,Inc.,56 N.L. it. B. 16,andMatter of Aluminum Company .of America,52 N. L. it. B. 1040, for the prerequisites to the entertainment of a newpetition less than 1 year from the issuance of a certification. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American SheetMetalWorks, New Orleans, Louisiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,,to determine whether or not they desire to be represented by UnitedSteelworkers of America, CIO, for the purposes of collective bar-gaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.